        Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 1 of 11




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------X
STEVEN E. SHAW,
         Plaintiff,

        v.                                                Docket No. 1:20-cv-00410-RDM

THE HONORABLE KENNETH
BRAITHWAITE, et al.,
         Defendants.
------------------------------------------------------X


                   DEFENDANT TIMOTHY C. PARLATORE’S RESPONSE
                   TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSION

        Defendant Timothy Parlatore, pro se, hereby submits his answers, pursuant to Fed.R.Civ.P.

36 to Plaintiff’s First Request for Admission.

                                               OBJECTIONS

        These requests for admission largely represent an improper attempt by Plaintiff to interfere

with the attorney-client relationship between the undersigned and four of my clients, LtCol

Michael Nesbitt, USMC(ret.), CDR Brandon Scott, USN(ret.), CDR Martin Weyenberg, USN(ret.)

and CDR Bryan Roberts, USN. This action was initially filed with an emergency motion for a

preliminary injunction to prevent the undersigned from continuing to advocate on behalf of his

clients. Although this initial brazen attempt was quickly rejected and withdrawn, Plaintiff’s

improper actions are continuing through his misuse of discovery devices.

        The majority of these requests for admission require the undersigned to provide

information that is privileged or confidential, as those terms are defined by the New York Rules

of Professional Conduct, as well as parallel provisions in virtually every other jurisdiction in the

country. Specifically, Plaintiff is seeking to probe what counsel is aware of and what documents




                                           ATTACHMENT C                                        001
        Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 2 of 11




are contained within his file, along with the sources of that information and documents, while

counsel is still actively representing his clients in matters directly adverse to Plaintiff.

        It is well known that Plaintiff, LT Steven Shaw, has been widely despised within the Naval

Aviation community since well before the undersigned became involved in the case. There are no

shortage of Naval Aviators willing to provide information about LT Shaw’s serious and dangerous

misconduct and the undersigned has received information from his former students, peers, and

superior officers, in addition to several documents that were anonymously provided. However, to

use this frivolous defamation case as a vehicle to collaterally engage in a fishing expedition

through counsel’s file is entirely improper. It is impossible for the undersigned to fully answer the

majority of these requests without violating his ethical responsibilities and therefore objects to

doing so, absent a Court Order.

        For these reasons, the undersigned is unable to answer any request which seeks the

disclosure of privileged or confidential information, regardless of whether the response would be

privileged/confidential or not. For example, if the undersigned answered several requests by

stating that the information or documents at issue were obtained through a third-party and then

only invoked the privilege as to certain requests, the invocation itself would serve as an admission

that the information was obtained from the clients.

        For these reasons, Defendant generally objects to these requests.

                       RESPONSES TO REQUESTS FOR ADMISSION

        REQUEST 1:

        Admit that on or before January 16, 2020 you were retained by Michael Nesbitt, Martin

Weyenberg, and Bryan Roberts.

        Answer: Admit that I have been representing the named individuals, in addition to


                                                   2

                                       ATTACHMENT C                                             002
       Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 3 of 11




CDR Brandon Scott since well before January 16, 2020.

       REQUEST 2:

       Admit that you were retained by Michael Nesbitt, Martin Weyenberg, and Bryan Roberts

to defend them against disciplinary action, administrative or criminal, that might arise from the

findings or conclusions of the Department of Defense Inspector General (DoD IG) investigation

20180516-051435-CASE-01, and to assist in trying to undo the findings or conclusions of DoD

IG investigation 20180516-051435-CASE-01.

       Answer: Object to this request to define the specific scope of the representation, as it

requires the disclosure of privileged and/or confidential information.

       REQUEST 3:

       Admit that a Command Directed Investigation into Lt. Shaw was convened in May of 2018,

with Cmdr. Bryan Roberts appointed as its Investigating Officer.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object. However, notwithstanding the foregoing, documents indicate that

CDR Roberts was assigned to investigate LT Shaw for his significant and dangerous

misconduct.

       REQUEST 4:

       Admit that the Report of the Command Directed Investigation was authored by Cmdr.

Bryan Roberts.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object. However, notwithstanding the foregoing, documents indicate that


                                               3

                                    ATTACHMENT C                                            003
       Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 4 of 11




the Report of the CDI, which found significant evidence and serious and dangerous

misconduct by LT Shaw was signed by CDR Roberts.

       REQUEST 5:

       Admit that the Report of the Command Directed Investigation was reviewed by Cmdr.

Brandon Scott and Lieutenant Colonel (Lt. Col.) Michael Nesbitt.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

       REQUEST 6:

       Admit that in about July of 2018, Cmdr. Bryan Roberts forwarded a draft of his Report of

Command Investigation to a civilian email address, civilians, and non-DoD personnel.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

       REQUEST 7:

       Admit that in about July of 2018, when Cmdr. Bryan Roberts forwarded a draft of his

Report of Command Investigation to a civilian email address, he wrote in his email: “Let the light

at the end of the tunnel be a train. May this attachment be that train.”

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

       REQUEST 8:

       Admit that in his Report of the Command Directed Investigation, Cmdr. Bryan Roberts


                                                  4

                                      ATTACHMENT C                                           004
       Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 5 of 11




recommended that criminal action be taken against Plaintiff.

       Answer: Denies this claim. There is a discussion of potential UCMJ charges included

in his recommendation, but there is no indication that he was recommending that these

charges be brought through court martial, rather than by non-judicial punishment, which is

administrative, not criminal. In fact, the inclusion of a recommendation of administrative

separation, pursuant to MILPERSMAN 1611-010 indicates that his recommendation was

for the charges to be handled at NJP, not court martial.

       REQUEST 9:

       Admit that David Ursini was the lead investigator in DoD IG investigation 20180516-

051435-CASE-01.

       Answer: Admits.

       REQUEST 10:

       Admit that DoD IG investigator David Ursini indicated in his report of this investigation

concerning DoD IG investigation 20180516-051435-CASE-01 that Lt. Col. Michael Nesbitt,

Cmdr. Martin Weyenberg, and Cmdr. Bryan Roberts had retaliated against Lt. Shaw based on their

participation in either convening or investigating the Command Directed Investigation.

       Answer: This was Mr. Ursini’s finding, however this finding was thoroughly rejected

by the chain-of-command, once they had the opportunity to review all of the evidence that

Mr. Ursini refused to consider or include in his deeply flawed report. Moreover, it is

important to note that Mr. Ursini did not determine that the findings of the CDI that LT

Shaw committed serious and dangerous misconduct were, in any way, incorrect.

       REQUEST 11:

       Admit that Cmdr. Roberts and/or Lt. Col. Michael Nesbitt and/or Cmdr. Brandon Scott


                                               5

                                    ATTACHMENT C                                           005
       Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 6 of 11




gave you a copy of the Report of Command Directed Investigation on or before January 16, 2020.

       Answer: Objects to this request as it seeks disclosure of privileged and/or confidential

information.

       REQUEST 12:

       Admit that you attached a copy of the Report of Command Directed Investigation to your

letter sent on about January 24, 2020 to United States Representative Elaine Luria in Washington,

DC.

       Answer: Admit

       REQUEST 13:

       Admit that Lt. Col. Michael Nesbitt testified in the FNAEB of Lt. Shaw, conducted in

October 2018.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object. However, notwithstanding the foregoing, the transcript of his

testimony indicates that he did.

       REQUEST 14:

       Admit that in October 2018 Lt. Col. Michael Nesbitt was asked by the members of the

FNAEB to provide a copy of his personal notebook wherein, he testified at the FNAEB, he had

recorded details of some prior interactions he had with Lt. Shaw.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object. However, notwithstanding the foregoing, the transcript of his

testimony contains such a request.


                                                6

                                     ATTACHMENT C                                           006
         Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 7 of 11




         REQUEST 15:

         Admit that Lt. Col. Michael Nesbitt provided a copy of what he said were the notes

contained in his personal notebook to the FNAEB members in October 2018, prior to the

conclusion of the FNAEB in October 2018.

         Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

         REQUEST 16:

         Admit that the notes Lt. Col. Michael Nesbitt provided to the FNAEB’s members were

included as an enclosure to the FNAEB report of proceedings.

         Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object. However, notwithstanding the foregoing, the FNAEB documents

indicate that such an attachment exists at Enclosure 42, however I have no knowledge of the

specific contents of this enclosure and whether it is similar to the copies of LtCol Nesbitt’s

notes that were provided to Mr. Ursini or the copies that LT Shaw sent to members of the

media.

         REQUEST 17:

         Admit that the FNAEB’s report of proceedings contained, as an enclosure, a record of Lt.

Col. Michael Nesbitt’s testimony during which he was asked to provide a copy of his notebook

excerpt, and that this transcript was signed by Lt. Col. Michael Nesbitt.

         Answer: Admits that the report does contain such an enclosure.

         REQUEST 18:


                                                 7

                                     ATTACHMENT C                                           007
       Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 8 of 11




       Admit that Cmdr. Brandon Scott reviewed the FNAEB report of proceedings in its entirety,

to include all enclosures, in order to endorse the report in November 2018.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

       REQUEST 19:

       Admit that Cmdr. Brandon Scott had access to the report and all enclosures on or before

January 16, 2020.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

       REQUEST 20:

       Admit that Cmdr. Brandon Scott provided a full copy of the FNAEB report, including all

enclosures and including Lt. Col. Nesbitt’s notes, to Lt. Shaw.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object.

       REQUEST 21:

       Admit that Lt. Col. Michael Nesbitt’s notes were neither referenced by, nor included in,

DoD IG report 20180516-051435-CASE-01.

       Answer: Neither admits nor denies, as the copy of the report provided to me by DoD

IG was so heavily redacted, without any of the underlying documentation attached, that I

cannot be sure. However, I am aware that LtCol Nesbitt sent his notes to David Ursini by


                                                8

                                     ATTACHMENT C                                         008
       Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 9 of 11




email on September 10, 2018 and that the scans sent to Mr. Ursini are identical to the scans

that were later sent by LT Shaw to members of the new media.

       REQUEST 22:

       Admit that Lt. Col. Michael Nesbitt’s notes were neither referenced by, nor included in,

the Command Directed Investigation.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential

communications, I object. However, notwithstanding the foregoing, the CDI does indicate a

signed statement and witness interview with LtCol Nesbitt, as well as a volume of

miscellaneous documentary evidence.

       REQUEST 23:

       Admit that a copy of Lt. Col. Michael Nesbitt’s notebook was not appended to DoD IG

report 20180516-051435-CASE-01.

       Answer: I have no knowledge of this, as the DoD IG refused to provide an unredacted

copy of the report or any of the referenced documents.

       REQUEST 24:

       Admit that on or before January 16, 2020, you reviewed DoD IG report 20180516-051435-

CASE-01 in its entirety.

       Answer: Denies the allegation, as DoD IG refused to provide either an unredacted

copy, or any of the documents referenced in the report.

       REQUEST 25:

       Admit that on January 16, 2020, in a letter to the DoD IG, located in Alexandria, Virginia,

the content of which addressed DoD IG report 20180516-051435-CASE-01, you stated that, “It is


                                                9

                                    ATTACHMENT C                                             009
      Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 10 of 11




unknown how LT Shaw came to possess a copy of LtCol Nesbitt’s notebook in the first place.”

You then alleged that LT Shaw either “unlawfully searched LtCol Nesbitt’s office to make copies

for himself or received copies from [the DoD IG investigator]. Either possibility is a very serious

and deeply concerning issue.”

       Answer: Admits this allegation, however the full quote was:

               It is unknown how LT Shaw came to possess a copy of LtCol Nesbitt’s
               notebook in the first place. It appears that he either unlawfully
               searched LtCol Nesbitt’s office to make copies for himself or received
               copies from Mr. Ursini. Either possibility is a very serious and deeply
               concerning issue.

       This was a request for the DoD IG to investigate whether David Ursini had

improperly given copies of LtCol Nesbitt’s notebook, and potentially other documents, to LT

Shaw, a follow up to an email that I sent to August 26, 2019 to the DoD IG’s Office of General

Counsel “about Mr. Ursini's misconduct in releasing private documents to LT Shaw.”

       REQUEST 26:

       Admit that before January 26, 2020, you knew that a full copy of the FNAEB report,

including all enclosures and including Lt. Col. Michael Nesbitt’s notes, had been provided to Lt.

Shaw after the conclusion of the FNAEB proceedings.

       Answer: Denies this claim.

       REQUEST 27:

       Admit that Cmdr. Brandon Scott ordered a Command Climate Survey of VFA-106 in

August 2019 following the (temporary) relief of Lt. Col. Michael Nesbitt as Executive Officer of

VFA-106.

       Answer: Deny personal knowledge of the events described and, to the extent that

Plaintiff seeks information that I may have obtained through privileged and confidential


                                                10

                                     ATTACHMENT C                                             010
      Case 1:20-cv-00410-RDM Document 41-3 Filed 08/25/20 Page 11 of 11




communications, I object.

       REQUEST 28:

       Admit that on or before January 16, 2020 Cmdr. Brandon Scott and/or Lt. Col. Michael

Nesbitt provided you an unredacted copy of the Command Climate Survey conducted of VFA-106

in August 2019.

       Answer: Objects to this request as it seeks disclosure of privileged and/or confidential

information.

       REQUEST 29:

       Admit that on or after January 16, 2020, you published the January 16, 2020 letter you sent

to the DoD IG to one or more third-parties not employed with the DoD IG.

       Answer: Admits that this letter was included as an exhibit to correspondence sent to

my clients’ elected representative.

Dated: July 6, 2020
       Falls Church, Virginia



                                            Timothy C. Parlatore, Esq.
                                            Defendant, Pro Se
                                            Parlatore Law Group, LLP
                                            One World Trade Center, Suite 8500
                                            New York, New York 10007
                                            212-679-6312
                                            212-202-4787 Facsimile
                                            timothy.parlatore@parlatorelawgroup.com




                                               11

                                      ATTACHMENT C                                           011
